Citation Nr: 1207604	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-07 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected residuals of open reduction and internal fixation talus fracture, left with tendon and ligament repair, in excess of 10 percent prior to July 2, 2007, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating for service-connected residuals status post open reduction and internal fixation fractured tibia and fibula, right leg, in excess of 0 percent prior to December 2005, and in excess of 10 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lagophthalmos, right eye. 

4.  Entitlement to an initial disability rating for service-connected residuals, right eye orbital blow out fracture, in excess of 0 percent prior to December 2006, and in excess of 10 percent thereafter. 



ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1992 to October 2000.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which, inter alia, granted service connection for the above disabilities, effective from May 2002.  Initial 10 percent ratings were assigned for lagophthalmos of the right eye, residuals of fracture of the left talus, scarring of the left talus, and scarring of the right side of the face and right eye.  Initial noncompensable (0 percent) ratings were assigned for right eye orbital blowout fracture, residuals of right tibia and fibula fracture, and scarring of the right leg.  

As explained in this decision, notice of the April 2003 rating decision was sent in May 2003 to an incorrect address that, under the facts of this case, is sufficient to rebut the presumption of administrative regularity in the mailing of such notices to the Veteran.  Because the Veteran did not receive notice of the April 2003 rating decision or the accompanying notice of appellate rights of that decision, the period to enter a notice of disagreement with the April 2002 rating decision was tolled. 

In December 2005, via electronic submission, under the assumption that service connection had not yet been granted for the disabilities previously claimed in may 2002, the Veteran submitted another claim form with VA.  Because he had not received notice of the grant of service connection, his claim form purported to be a new claim for service connection for right leg, left ankle, and right eye disabilities, although service connection and initial ratings had already been granted for the claimed disabilities.  Consistent with the fact the Veteran had never received notice of the April 2003 rating decision, in a December 2006 phone call to the RO, the Veteran asserted that he had not received any notice letters or rating decision regarding his May 2002 claim.  In a letter to the RO, received one day after the phone call in December 2006, he submitted his signature for the record and requested copies of the prior rating decision and notice letters he had not received.  

The December 6, 2006 VA Report of Contact form reflects that the Veteran's request for a copy of the 2002 notification letters would be sent to the Veteran.  As it is not clear from the claims file when a copy of the April 2003 rating decision was sent to the Veteran following the December 2006 request, it cannot be determined from the record when the one year period following notice (reissuance to the Veteran) of the April 2003 rating decision began to run; however, a January 2007 rating decision (mailed February 15, 2007) served as notice of the actions that had been taken in the April 2003 rating decision.  Consequently, the one year period within which to file a notice of disagreement with the initial ratings in the April 2003 rating decision began to run from February 15, 2007, the date of mailing of the January 2007 rating decision. 

In the January 2007 rating decision, the Pittsburgh RO granted a disability rating of 10 percent for residuals of right eye orbital blowout fracture, effective from December 2006, thus creating a staged rating, denied a rating in excess of 10 percent for lagophthalmos of the right eye, denied a rating in excess of 10 percent for residuals of left talus fracture, and denied a compensable rating for residuals of fractured right tibia and fibula.  

The claim was subsequently transferred to the jurisdiction of the RO in St. Petersburg, Florida.  In a November 2007 rating action, the RO granted a 20 percent (staged) rating for the Veteran's left ankle disability for the period from July 2007, and granted a 10 percent (staged) rating for residuals of fractured right tibia and fibula for the period from August 2007.  It continued ratings of 10 percent for facial scars and 0 percent for scars of the right leg, and decreased the (staged) rating for scars of the left ankle from 10 percent to 0 percent.  

In January 2008, within one year of mailing of the January 2007 rating decision on February 15, 2007, the Veteran filed a more explicit document (indicated to be a notice of disagreement), expressing further disagreement with the issues now on appeal that were addressed in rating decisions of January 2007 and April 2003, with regard to both the assigned ratings and the stages of the increases.  Although the Veteran's February 2007 actions express disagreement with these initial ratings, any question remaining as to the Veteran's intent to disagree and appeal the initial rating assignments is clear in the timely February 2008 statement.

In a February 2009 statement of the case, the RO readjudicated the issues of rating the disabilities that are now on appeal.  In a timely substantive appeal received in March 2009, the Veteran perfected the appeal of the issues of initial ratings listed on the title page of this Board decision.  A March 2011 supplemental statement of the case was also issued regarding the rating issues.  

(In light of this procedural history outlined above, the RO's April 2008 statement to the Veteran that his appeal of the April 2003 decision was not timely because it was not filed within one year of the mailing of the rating decision was not accurate; as indicated above, the April 2003 rating decision in fact did not become final).  In a February 2009 decision, the RO assigned an effective date of December 2005 for the higher 10 percent rating for right eye orbital blowout fracture (that was granted in the January 2007 rating decision) and the 10 percent rating for residuals of right tibia and fibula fracture (that was granted in the November 2007 rating decision).  

The Board notes that there were references to appeal of "effective date" for the periods of the initial ratings assigned; however, in light of the procedural history in this case, that includes the non-final April 2003 rating decision and timely disagreement and appeal of the initial rating issues now on appeal, the initial rating issues now on appeal encompass the initial rating period on appeal from May 2002 to the present.  As such, the initial rating appeal period fully encompass all such questions of assignment of effective dates for any stages of ratings.  The Veteran's expressed disagreement with the "effective dates" assigned were in fact disagreement with the date from which the higher initial ratings were staged.  The Veteran's assertions of entitlement to an effective date of "at least December 22, 2005 and earlier" for his ratings is encompassed in the initial ratings period from May 2002, and encompasses all effective date for rating questions.  

Styling the issues now on appeal as initial rating appeals is more advantageous to the Veteran because it allows for potentially higher ratings to be addressed on appeal, rather than limiting the question to the start date of any higher rating, and also is based on all the evidence of record, lay and medical, as it bears on the initial rating questions, whereas effective date issues are limited to the dates that a claim was received or dates entitlement arose, or the later of the two, so is more limited in evidence considered and ability to modify the stages of rating that is the VA adjudicator addressing an initial rating appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (appeal arising from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings").  

In February 2007, the Veteran asserted worsening of service-connected scars, and requested an increased rating for such scars, but did not express disagreement with the initial ratings for the scars assigned in the April 2003 rating decision.  In a November 2007 rating decision (mailed in December 2007), the RO adjudicated the claims for increased rating for scars.  In various writings during the one year period following the November 2007 rating decision rating the scars, the Veteran specifically addressed other disabilities, but did not submit a notice of disagreement with November 2007 denials of increased ratings for the scars.  Because the initial scar ratings assigned in the April 2003 rating decision were not appealed, and the November 2007 increased rating decision was not appealed, issues of rating of skin disabilities are not before the Board on appeal.


FINDINGS OF FACT

1.  In May 2002, the Veteran submitted an electronic claim for service connection for the disabilities on appeal, which was received by the RO in May 2002.

2.  The RO's letters to the Veteran requesting in May 2002 and October 2002 that he submit a signature page to complete the claims form, as well as the April 2003 rating decision, were sent to an incorrect address, and the Veteran reported in December 2006 that he did not receive them.   

3.  The use of an incorrect address in the mailing of the April 2003 rating decision in May 2003, and the appellant's December 2006 report that he did not receive any correspondence are sufficient to rebut the presumption of administrative regularity in the mailing of such notices to the Veteran. 

4.  Throughout the rating period from May 2002, the Veteran's service-connected residual of left talus fracture has been manifested by severe pain and weakness which causes antalgic gait and functional impairment commensurate to marked limitation of motion.

5.  Service-connected residual of left talus fracture has not been manifested by ankylosis for any period. 

6.  For the initial rating period from May 2002 to March 2007, the Veteran's residual of right tibia and fibula fracture was manifested primarily by aching and burning pain, weakness, slightly diminished strength in the knee and ankle, and essentially normal range of motion in the knee and ankle.  

7.  For the initial rating period from March 2007, the Veteran's service-connected residuals of right tibia and fibula fracture has been manifested by severe pain, weakness, and deformity which produces marked disability.  

8.  The Veteran's service-connected residuals of right tibia and fibula fracture has not been manifested by nonunion of the tibia and fibula with loose movement requiring use of a knee brace, limitation of extension to 30 degrees or more, or shortening of the right leg to 3 inches or more at any time during the rating period.  

9.  The Veteran has lagophthalmos only in his right eye.  

9.  Residuals of right orbital blowout fracture with exposure keratopathy is not manifested by visual impairment greater than 20/30, incapacitating episodes, glaucoma, retinal scars or atrophy, tuberculosis, malignant neoplasms, ectopion, entropion, cataract, ptosis, chronic conjunctivitis, or loss of visual fields.


CONCLUSIONS OF LAW

1.  Because the presumption of administrative regularity in the mailing of an April 2003 rating decision in May 2003 is rebutted, the Veteran did not receive notice of the April 2003 rating decision; therefore, the April 2003 rating decision did not become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 19.25, 20.302 (2011).
 
2.  Resolving reasonable doubt in the Veteran's favor, throughout the initial rating period from May 2002, the criteria for a disability rating of 20 percent, but no higher, for residuals of left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, for the period prior to March 2007, the criteria for a disability rating of 10 percent, but no higher, for residuals of fractured right tibia and fibula are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5256-5263, 5275 (2011).

4.  Resolving reasonable doubt in the Veteran's favor, for the period from March 2007, the criteria for a disability rating of 30 percent, but no higher, for residuals of fractured right tibia and fibula have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5256-5263, 5275 (2011). 

5.  The criteria for a disability rating in excess of 10 percent for service-connected lagophthalmos are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.79, Diagnostic Code 6022 (2011). 

6.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of right orbital blowout fracture are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.79, Diagnostic Codes 6000-6080 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's appeal of the initial ratings assigned for the disabilities addressed in this decision are downstream issues that arise from disagreement with the initial ratings assigned in the April 2003 rating decision.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  
38 U.S.C.A. §§ 5104 , 7105 (West 2002).  This was accomplished in the various VCAA letters to the Veteran during the course of his appeal.

As discussed below, for the same reasons the Board finds that the Veteran did not receive notice of the April 2003 rating decision, the Board finds that the Veteran also did not receive pre-adjudication VCAA notice in this case in March 2003 or the subsequent assistance letter in October 2003.  However, the RO sent the Veteran a letter in December 2005, and complete VCAA notices were provided in March 2006, April 2007, July 2007, August 2007, April 2008, and February 2009 (diagnostic code criteria).  Following receipt of the various VCAA notice letters, the initial rating appeals were readjudicated in November 2007, February 2009, and March 2011.  

With regard to the duty to assist, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In a statement received in February 2009, the Veteran indicated that the had no other information or evidence to submit in support of his appeal.  For these reasons, the Board finds that VA has substantially complied with the VCAA notice and assistance requirements.  

Finality of April 2003 Rating Decision

On October 15, 2002, the Veteran filed a claim for service connection for the above listed disabilities via an electronic submission of VA Form 21-526.  He identified his address as located in "Kanagawa, Japan," with no numbers appended to the end of the address.  A hard copy of the form in the claims file is date-stamped May 28, 2002, and the notation "F2713" is hand written in the address block of the form.  

The claims file contains a letter to the Veteran dated May 17, 2002, stating that the Special Signature Page of his claims form was being returned to him because it was not signed properly.  The letter is addressed to "Kanagawa, Japan 713."  The Veteran did not respond.  Additional letters notifying the Veteran of his need to submit additional evidence as well as a signature page to complete his claims form were sent to "Kanaawa, Japan 713" in October 2002 and January 2003.  The January 2003 letter, which also omitted the line "Ayase 252-1103" from the address immediately before the prefecture name on the mailing envelope, was returned to the RO as undeliverable because the address was insufficient.  

In an April 2003 rating decision, service connection was granted for all of the claimed disabilities, and initial ratings were assigned, effective from the date of receipt of claim in May 2002; however, in a May 2003 letter, the RO informed the Veteran that his claim would be denied because the signature page had never been submitted.  That letter was addressed to "Kanagawa, Japan FZ713."  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  The law requires that a notice of disagreement be filed within one year of the date of mailing notification of the rating decision.  A substantive appeal must be filed within 60 days from the date of mailing of the statement of the case, or within the remainder of the one-year period from the date of mailing of the notification of the rating decision being appealed, whichever period ends later.  Otherwise the decision becomes final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2011).

The Veteran asserts that he never received the April 2003 rating decision or any notice from VA.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004). 

Whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102  (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) (in holding the use of wrong ZIP code inconsequential to delivery, the Court stated that "an address containing errors inconsequential to delivery is still proper"); Jones v. West, 12 Vet. App. 98 (1998) (holding the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended, was not alone sufficient to overcome the presumption of regularity, where record showed no evidence that the notice was returned as undeliverable); Clark v. Nicholson, 21 Vet. App. 130, 133 (2007) (holding that a veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" postdirectional designator in his street address, as such omission was inconsequential to delivery). 

As in this Veteran's case, VA's use of an incorrect address may be consequential to delivery.  The existence of clear evidence to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong ZIP code in circumstances indicating that such errors were consequential to delivery.  Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed a decision to "244 Allen St., East Montevallo, AL 35115" when the claimant's correct address was "244 Island St. East, Montevallo, AL 35115"); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed its decision to "2313 Isabela, Philippines" when the claimant's correct address was "3313 Isabela, Philippines"); see also Crain, 17 Vet. App. at 188-89 (finding the existence of clear evidence to rebut the presumption of regularity when VA mailed a Statement of the Case to an incorrect ZIP code that was associated with a city located approximately 112 miles from the city corresponding to the correct ZIP code and appellant alleged nonreceipt).  The presumption was rebutted where the VA Secretary was unable to demonstrate that VA had mailed notice of a decision and the claimant's correspondence reflected that he was seeking information regarding the status of his claim after notice had allegedly been mailed to him.  See Chute v. Derwinski, 1 Vet. App. 352, 353 (1991) (per curiam order). 

The Veteran was living in Japan at the time he filed the claims for service connection in May 2002.  In this case, the Board finds that, while the name of the Japanese prefecture on a May 2002 correspondence was correct (Kanagawa), an October 2002 letter and the April 2003 rating decision (mailed in May 2002) misspelled the name of the prefecture (Kanaawa).  In addition, although the Veteran in his claim form did not list any digits following the name of the Kanagawa prefecture, each of the letters sent by VA to the Veteran dated in May 2002, October 2002, and May 2003 (April 2003 rating decision) included of a final string of digits that may have been confusing to one making a mail delivery.  While F2173 appears to be the likely correct code to be listed after the prefecture, a code that was likely added to assist in delivery of mail to the Veteran; however, the additional digits actually listed on the VA correspondence in the correspondence in May 2002 (713), October 2002 (713), and May 2003 (FZ713) are sufficiently different from the correct address in the claims file, or the likely correct address of F2713, so as to cause the Board to conclude that such error was consequential to delivery.  Fluker, supra.  

In addition, the record does not otherwise indicate that Veteran received the April 2003 rating decision or any other correspondence as addressed.  Rather, the record reflects that as late as July 2003 he was still working with the United States Embassy in Tokyo, which had contacted him at VA's request, to schedule a medical examination for his claimed disabilities.  All the Veteran's actions, questions, and contentions from 2003 to 2006, especially the subsequent claim for "service connection" for disabilities for which service connection had already been granted, and his assertions of nonreceipt when addressing RO personal in the 2006 Report of Contact, are consistent with the Veteran's non-receipt of notice of the April 2006 rating decision grants of service connection and initial rating assignments.  Consequently, the Board concludes that the presumption of regularity has been rebutted, and the burden then shifts to the Secretary to establish proper mailing of notice in accordance with case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004).  As such proper mailing cannot be established, the Board concludes that the Veteran never received the April 2003 rating decision and other correspondence. 

Because the Veteran did not receive the April 2003 rating decision, that decision assigning initial disability ratings did not become final.  38 U.S.C.A. §§ 510, 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202.  For this reason, the Board finds that the issue of initial ratings from May 2002 for each of the Veteran's service-connected disabilities is currently before the Board.  In his January 2008 Notice of Disagreement, the Veteran disagreed with the ratings assigned in the initial April 2003 rating decision.  The Veteran repeated his disagreement in the March 2009 Substantive Appeal, requesting higher ratings for the earlier initial rating period.  

Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this Veteran's case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson, 12 Vet. App. 119; therefore, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Rating Orthopedic Disabilities of Left Ankle and Right Leg

The Veteran is seeking higher initial disability ratings for his left ankle disability, identified as status post open reduction and internal fixation talus fracture, with tendon and ligament repair.  Service connection was granted effective from May 2002, and an initial 10 percent rating was assigned from May 2002.  A 20 percent rating was assigned for the period from July 2007, thus creating a staged initial rating appeal.  The Veteran contends that the 20 percent rating should be effective from May 2002, the date of his initial claim.  

He is also seeking a higher initial disability rating for the service-connected right leg disability, identified as status post open reduction and internal fixation of fractured tibia and fibula.  Service connection was granted effective from May 2002, and an initial noncompensable (0 percent) rating was assigned.  A 10 percent rating was later granted, effective for the period from August 2007, thus creating a staged initial rating.  The Veteran contends that his symptoms of right leg disability warrant higher ratings.  Specifically, he describes weakness and severe pain bilaterally, with flare-ups occurring almost daily.  He reports numbness in both ankles as well as instability and inability to bear any weight on the left ankle, and he asserts that he is not able to stand or walk for more than a short time. 

Service treatment records contain the report of a medical evaluation board dated in July 2000, which reflects that the Veteran was separated from service due to medical disability following a car accident in October 1999.  As a result of the accident, he suffered orthopedic disabilities including left talus fracture and right tibia fracture.  He was treated with debridement of the right leg wound, right tibia intramedullary nailing, a local flap and split-thickness skin graft to the wound of the right leg, left talus wound debridement, open reduction internal fixation of the left talus fracture, repair of peroneal tendons, and repair of talofibular and calcaneofibular ligaments.  

The Veteran was transferred to a VA hospital for physical therapy, occupational therapy, and therapeutic recreation.  He was found to have no neurological or psychological problems.  He was started on a bone stimulator for the tibia fracture and continued to use it throughout treatment.  He remained there for several months before being discharged and referred to a military facility for outpatient treatment.  

When the Veteran initially presented for orthopedic treatment, he had painful right and left lower extremities, with pain mostly during ambulation.  There was delayed union of the right tibia fracture and effusion and pain of the left ankle.  He underwent right tibia nail dynamization in March 2000 by removal of distal interlocking screws, with some improvement.  In June 2000, he underwent arthroscopy and debridement, with arthroscopic screw removal.  The screw was noted to be intra-articular, and there were marked arthritic changes within the joint.  Although slightly improved, the Veteran continued to have moderate left ankle pain following the procedure.  He was treated with physical therapy for the left ankle, and he remained on non-steroidal anti-inflammatory medications for pain control.  

On examination in July 2000, the left ankle had moderate edema, with healing anterior portal scars and additional post-surgical scars from the open reduction internal fixation of the talus fracture and tendon repairs.  There were minor areas of decreased sensation near the scars but otherwise he was neurovascularly intact.  The Veteran had plantar flexion to 45 degrees, dorsiflexion to 0 degrees, and almost no eversion or inversion on active range of motion.  There was no appreciable subtalar motion, and he had pain with the attempt.  The right tibia had tenderness to mild palpation over the wound, although the knee and ankle had full range of motion.  He had a large scar on the right leg from the flap and graft, but neurovascular function was normal distally.  X-rays of the left ankle showed a healing comminuted talus fracture with three screws remaining in place.  X-rays of the right leg showed a tibia nail with proximal interlocking screws in place.  There had been slight additional healing of the fracture since dynamization, but some areas of fracture line lucency remained.  The Veteran complained of daily lower extremity pain, most severe in the left ankle, with some pain in the right tibia shaft.  He had pain on a daily basis, and his pain increased with any weight bearing.  He had antalgic gait and was unable to run or participate in any sports.  He noted marked pain when he was required to be on his feet most of the day for work, and there was pain and popping in the left ankle with range of motion.  The medical board determined that the Veteran was "handicapped" and unable to perform the duties of his rate as a computer technician.  He was unable to tolerate prolonged weight bearing, to carry objects, to crouch or squat down over the left ankle to work on components, or to participate in running for physical training.  

The Veteran was afforded a VA examination of his lower extremities in June 2006, in which he complained of constant pain in his legs bilaterally ranging from 4 to 8 on a 10 scale.  He stated that the pain was located in right proximal/medial tibia and over the left dorsal ankle area.  He described the pain as constant and varying pressure, aching, and a burning sensation.  He also reported ankle and knee weakness and grinding in the left ankle.  The Veteran was unable to squat, and his functional limitations included limited tolerance for standing (up to 20 minutes) and walking (up to five minutes) due to pain.  

On examination in June 2006, the Veteran favored his right leg for weight bearing and reported that he was unable to bear weight on his left leg due to pain.  His gait was slow, with a wide base of support and increased lateral sway.  Passive dorsiflexion was 4 to 6 degrees on the left with pain at the end range, and passive plantar flexion was 48 to 50 degrees with pain.  Passive range of motion on the right was to 10 to 14 degrees dorsiflexion with complaints of muscle spasm in the lateral thigh, and plantar flexion was to 54 degrees.  There was no additional loss of motion with repetition.  Passive range of motion was 0 to 144 degrees in the left knee and 0 to 142 degrees on the right and was within normal limits in the hips bilaterally.  The Veteran was able to complete 8 ankle raises on the right but none on the left due to pain.  There was diminished ankle strength bilaterally, left greater than right, and slightly diminished knee and hip strength but there was no objective evidence of additional functional loss with repetition.  The examiner stated that the Veteran had a "complex and debilitating condition" secondary to left ankle fracture and surgical repair and right leg fracture with surgical fixation.  He stated that the Veteran had significant complaints of pain as well as significant limitation of motion in the left ankle and weakness throughout the lower extremities.  

X-rays taken in July 2006 revealed 3 cortical screws in the left talus.  There were mild degenerative changes at the tibiotalar joint but no evidence of acute fracture or dislocation.  Mild soft tissue swelling was noted over both medial and lateral malleoli.  X-rays of the right leg demonstrated an intramedullary rod in place through the tibia.  A healed fracture of the distal shaft of the tibia showed an abnormally thick callous formation, and there were healed fractures at the fibula near the junction of the proximal and middle thirds.  

The claims file contains Social Security Administration (SSA) records, including the report of a March 7, 2007 private medical examination by R.B., M.D.  The examiner noted flexor contracture of the left ankle with no range of motion at all.  Pedal pulses were decreased on the left ankle, and there was hyposthesia of the right foot.  There was no significant deformity, ankylosis, enlargement or effusion in any joint except the left ankle and the right knee.  The Veteran was not able to perform deep knee bends, to walk on heels and toes, tandem walk, hop, or squat.  He was able to get on and off the examination table only with difficulty.  He walked with a markedly antalgic gait and required the use of a cane for ambulation.  

SSA records also include the report of a March 21, 2007, private medical evaluation by H.D.W., M.D., in which the examiner noted that the Veteran had impaired walking, standing, and bending, as well as swelling and persistent pain in his ankles.  He stated that the Veteran was unable to squat or straighten his right knee and has constant pain in the right knee, leg, and ankle.  There was loss of sensation to pinprick in the right leg, as well as effusion and palpable crepitus.  Flexion was 10 to 119 degrees in the right knee and 0 to 145 in the left knee, which had normal contour and no instability.  The examiner noted atrophy in the right quadriceps, swelling of the right knee, and a palpable screw in the right knee.  There was marked swelling in the left ankle and palpable screws, which were tender.  The Veteran's gait was antalgic, and the right leg was shorter than the left.  The Veteran required an assistive device to walk.  The examiner noted severe residual deformity to the right and left lower extremities, including arthrosis of the right knee, right hip, and bilateral ankles.  

VA X-rays taken in March 2007 confirmed the presence of the intramedullary rod and two orthopedic fixation screws in the right tibia and 3 surgical screws in the left talus bone.  There was slight asymmetrical soft tissue swelling over the left medial and lateral malleolus.  During VA treatment in April 2007, the Veteran reported that he had constant pain in the left ankle and occasional pain in the right knee due to the hardware.  He used a cane to ambulate, and an ankle brace was ordered for him at that time.  

The Veteran reported that he was unable to work due to his leg disabilities.  SSA records indicate that he was determined to be totally disabled in December 2005 due to the fractures in his lower limbs.  An SSA evaluation of May 2007 indicates that the Veteran had "near ankylosis" of the left ankle.   

The Veteran was afforded a VA examination in September 2008, in which his right tibia was noted to be bowed and the right leg was one inch shorter than the left.  His gait was antalgic and he walked with a cane.  He complained of progressively worsening pain and inability to stand or walk for more than a few minutes.  

During a VA examination in February 2010, the Veteran complained of severe pain as well as swelling, weakness, and instability in his left ankle.  He reported weekly flares which lasted for several hours and left him incapacitated.  On examination, his gait was antalgic with abnormal weight bearing, but there were no objective signs of instability in either ankle.  Range of motion on the left included dorsiflexion from -10 to 0 degrees and plantar flexion from 0 to 30 degrees, with objective evidence of pain.  In the right ankle, there was dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 40 degrees without pain.  The Veteran also reported progressively worsening pain in his right tibia.  The examiner noted that the Veteran's disabilities had significant effects on his occupational and daily activities.  


Rating Left Ankle Disability

The Veteran's left ankle disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  Diagnostic Code 5271 provides a 10 percent rating for moderate limitation and a 20 percent rating for marked limitation of motion of the ankle.  A disability rating greater than 20 percent is not available under this diagnostic code.

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Applying the rating criteria to the evidence of record, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran's left ankle disability had resulted in marked limitation of motion of the ankle to warrant a 20 percent rating throughout the initial rating period on appeal from May 2002.  The evidence establishes that, throughout the rating period, the Veteran's left ankle disability has been manifested by severe pain and weakness which inhibits weight bearing and causes antalgic gait.  Although one examiner was able to elicit normal range of motion passively, the Veteran has consistently demonstrated very limited active motion in the left ankle, including an inability to squat.  X-rays indicate that he has 3 surgical screws in his left talus, and it was revealed in the examinations that these are palpable and tender.  There is marked swelling of the left ankle, and the Veteran is required to use an ankle brace for support.  Finally, the Board observes that the various medical examiners who have evaluated the Veteran have described his ankle disability as "significant," "severe," and "complex and debilitating."  In light of the additional limitations of motion and function of the left ankle caused by pain with weight bearing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from May 20002, the Veteran's left ankle disability has more nearly marked limitation of motion of the left ankle consistent with the maximum 20 percent disability rating under Diagnostic Code 5271.  38 C.F.R. §§ 4.3, 4.7 

The assignment of a particular Diagnostic Code depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another Diagnostic Code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 5270, for ankylosis of the ankle, is the only Diagnostic Code specific to disabilities of the ankle that affords a disability rating in excess of 20 percent; however, during the entire pendency of this initial rating appeal, there has been no evidence of actual ankylosis.  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   Therefore, a rating in excess of 20 percent is not warranted for the Veteran's left ankle disability for any period.  

Rating Right Leg Disability

The Veteran's right leg disability has been initially rated under Diagnostic Code 5262 for other impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.17a. 

Applying the rating criteria to the evidence in this case, the Board finds that the evidence is in equipoise as to whether the Veteran's right leg disability warranted a 10 percent disability rating for the period prior to March 2007.  From May 2002 to March 2007, the Veteran's right leg disability was manifested primarily by aching and burning pain, weakness, and slightly diminished strength in the knee and ankle.  There was essentially normal range of motion in the knee and ankle, and the Veteran was able to perform ankle raises on the right.  There was no additional functional loss of motion with repetition.  Resolving reasonable doubt in the Veteran's favor, the Board finds that this level of symptomatology is consistent with slight disability analogous to malunion of the tibia and fibula that is contemplated by a 10 percent rating under Diagnostic Code 5262.  38 C.F.R. §§ 4.3, 4.7.

The Board next finds that, for the initial rating period from March 2007, the evidence is in equipoise on the question of whether the Veteran's service-connected residuals of right tibia and fibula fracture, which manifested severe pain, weakness, and deformity, more nearly approximates marked disability of the right leg as required for a 30 percent disability rating under Diagnostic Code 5262.  The evidence reflects that the Veteran's right leg disability includes an intramedullary rod and two screws through the tibia, which are palpable.  During the March 2007 private examination, the Veteran's right tibia was noted to be deformed, and his right leg was one inch shorter than the left, contributing to his antalgic gait.  Since that time he has consistently complained of severe pain, and there is objective evidence of muscle atrophy and spasm in the right thigh.  Range of motion in the right knee is noticeably reduced, and he is unable to straighten the right knee.  Resolving reasonable doubt in the Veteran's favor, the Board finds that right leg disability warrants a 30 percent rating under Diagnostic Code 5262 for the initial rating period from March 2007.  38 C.F.R. §§ 4.3, 4.7.

The Board finds that a disability rating in excess of 30 percent is not warranted for this period, as the evidence does not reflect disability that more nearly approximates nonunion of the tibia and fibula with loose motion which requires a brace, as required for a 40 percent disability rating under Diagnostic Code 5262.  Although the Veteran reported during the March 21, 2007 private examination that he had to wear a brace on his right knee due to weakness and giving way, the examiner did not identify giving way as an observable symptom on objective examination.  No brace has been prescribed for the Veteran's right knee.  Furthermore, no examiner of record has noted loose movement or malunion of the tibia and fibula.  
  
The Board has considered whether a higher rating may be warranted for the Veteran's right tibia and fibula disability under another diagnostic code.  The Veteran has not been found to have actual ankylosis of the knee or limitation of extension to 30 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2011).  Although there is shortening of the right leg, it is not so severe as to warrant a rating in excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2011).  Therefore, the Veteran's right leg disability does not warrant a rating in excess of 30 percent at any time during the rating period.

Rating Eye Disabilities

The Veteran is seeking a disability rating in excess of 10 percent for service-connected lagophthalmos of the right eye.  Service connection was granted effective May 2002, and a 10 percent rating has been continuously in effect since that time.  

He also seeks a disability rating in excess of 10 percent for residuals of right orbital blowout fracture with exposure keratopathy.  Service connection for this disability was granted effective May 2002, and an initial noncompensable rating was assigned.  During the initial rating appeal, a staged rating of 10 percent was granted for the period from December 2005.  

The Veteran's ophthalmologic disorders were evaluated by the medical evaluation board in August 2000.  At that time, the Veteran had best corrected visual acuity of 20/25-1 in the right eye and 20/15 in the left eye.  There was a trace of relative afferent papillary defect in the right eye.  The Veteran read 10 of 14 color plates with the right eye.  On external exam, there were multiple hypertrophic scars of the brow, right temporal area, and right zygomatic area.  There was a well-healed, full-thickness skin graft in the right upper lid and 2 mm of lagophthalmos on closure of the lid.  There was 4 mm of emphthalmos in the right eye.  Motility examination, slit lamp examination, and automated visual field examination were all within normal limits.  Dilated fundoscopic examination revealed healthy optic nerves and patches of white, without pressure, in the retinal periphery without retinal breaks.  The examiner confirmed that the primary diagnosis of right eye orbital blowout fracture and the secondary diagnosis of periorbital cicatrix were correct, while exposure keratopathy had resolved.  He also diagnosed traumatic optic neuropathy and enophthalmos.  

The Veteran was afforded a VA examination of his eyes in June 2006, in which he denied any eyesight problems, pain, discharge, or itching in his eye.  The examiner noted that the right eye did not close completely.  On examination, extraocular movements were normal and the anterior orbit showed no abnormalities.  There was keratitis on the cornea of the right eye.  The Veteran's retina, macula, and vessels were normal and he had full peripheral vision.  Acuity was 20/20 bilaterally.  The examiner noted the Veteran's eyes were effectively normal bilaterally.  

The Veteran was afforded a VA examination of his eyes in February 2010, in which he reported that he still had inability to close his right eye fully at night and that he uses ointment at bedtime 1 to 2 times per week an eye drops during the day.  He described chronic mucous buildup after waking in the morning and persistent dry symptoms during the day.  On examination, there was cicatricial rul retraction with 2 mm lagophthalmos.  The Veteran had permanent reduced blink but no ptosis.  The lids were symmetrical, and the cornea and conjunctiva had no chronic changes from exposure.  There was no history of eye neoplasm or incapacitating episodes, but there was redness, discharge, burning or stinging, blurring and photophobia in the right eye.  The Veteran's visual acuity was 20/30 in the right eye, and there was mild stippling of the lower third of the right cornea.  The examiner diagnosed lagophthalmos with corneal irritation of the right eye.  

The Veteran's service-connected lagophthalmos is rated under 38 C.F.R. § 4.79, Diagnostic Code 6022.  Under this Diagnostic Code, a 10 percent rating is warranted for lagophthalmos affecting a single eye, and a 20 percent rating is warranted where the condition affects both eyes.  In this case, the evidence clearly shows that only the Veteran's right eye is affected by lagophthalmos.  Accordingly, a disability rating in excess of the currently-assigned 10 percent is not available.   

The Veteran's residuals of orbital blowout fracture with exposure keratopathy is rated under the General Rating Formula for Diseases of the Eye under Diagnostic Code 6001.  Under this formula, keratopathy is rated on the basis of visual impairment or incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Codes 6000-6009.  The evidence does not indicate that the Veteran experiences incapacitating episodes associated with his right eye disability.  In addition, he has no worse than 20/30 corrected and uncorrected vision in his right eye, which is not so severe as to warrant a compensable rating for impaired vision.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.  Accordingly, a disability rating in excess of 10 percent for orbital blowout with exposure keratopathy is not available.  

The Board has considered whether another Diagnostic Code would afford a higher rating.  The evidence does not indicate that the Veteran has glaucoma, retinal scars or atrophy, tuberculosis, malignant neoplasms, ectopion, entropion, cataract, ptosis, chronic conjunctivitis, or loss of visual fields.  Although optic neuropathy was diagnosed in June 2000, this condition is rated on the basis of visual impairment, which is noncompensable.  Thus, it is not appropriate to rate the Veteran's eye disability under any of the other Diagnostic Codes specific to disabilities of the eye.  

Extraschedular Considerations

In a May 2007 statement, the Veteran asserted that he was unable to continue in his employment as a driver because of his service-connected disabilities, which cause leg pain and eye irritation during long trips.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three- step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the Veteran contends that his occupational activities are limited by severe pain and discomfort associated with his eye disabilities and lower extremities.  The record does not establish that the rating criteria are inadequate for rating the disabilities.  The evidence of record shows that the Veteran's lower extremity disabilities which are on appeal are primarily manifested by pain, weakness and limitation of motion.  The applicable diagnostic codes used to rate these disabilities provide for ratings based on limitation of motion.  See 4.71a, Diagnostic Codes 5256-5274.    The effects of pain and other limiting orthopedic factors on limitation of motion and functional impairment have been weighed and considered in this case; such factors are incorporated as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The eye disabilities are primarily manifested by dryness and irritation, which is also contemplated by the schedular rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.

The Board also recognizes that total disability rating due to individual unemployability (TDIU), which is a form of extraschedular rating, is potentially an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001).  However, in this Veteran's case, the extraschedular issue of TDIU has already been 
adjudicated by the RO in a March 2011 rating decision, in which a TDIU was granted effective from July 2007.  Thus, although the issue of TDIU is raised by the record, that claim has been thoroughly addressed by the RO, and is not part of the initial rating appeals currently before the Board. 


ORDER

A disability rating for service-connected residuals of left talus fracture of 20 percent, but no higher, is granted.

A disability rating for service-connected residuals of right tibia and fibula fracture of 10 percent, but no higher, for the period prior to March 2007, and 30 percent, but no higher, from March 2007, is granted. 

A disability rating for service-connected lagophthalmos of the right eye in excess of 10 percent is denied.  

A disability rating for service-connected residuals of optical blowout with exposure keratopathy of the right eye in excess of 10 percent is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


